DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0305771 to Kim et al. (Kim) in view of U.S Patent Application Publication 2018/0023882 to Jeong et al. (Jeong).
In reference to claim 1, Kim teaches a refrigerator (FIG. 3-8) comprising a body (110, FIG. 3) forming a storage compartment (112, FIG. 3), a door (121, FIG. 3) rotatably mounted on the body to open or close the storage compartment (112, FIG. 3); a dispenser (123, FIG. 3) in the door (112, FIG. 3); an ice maker (200, FIG. 5); a dispenser hose (inherent as the unmarked conduit connecting the ice bank 142 and the dispenser 123, FIG. 8) that is connectable to the dispenser (123, FIG. 8); an ice maker hose (340, FIG. 7) that is connectable to the ice maker (200, FIG. 7); and a hose guide (145, FIG. 3), inside the door, through which the dispenser hose is insertable to be guided (via the ice bank 142, FIG. 3 and 8) to the dispenser to be connected to the dispenser, and in which the dispenser hose, when connected to the dispenser, is accommodated, and through which the ice maker hose (340, FIG. 8) is insertable to be guided to the ice maker to be connected to the ice maker, and in which the ice maker hose (340, FIG. 8), when connected to the ice maker (200, FIG. 8), is accommodated, but does not teach that the ice maker is in the storage compartment.  Jeong teaches a valve assembly and refrigerator having the same (FIG. 2) wherein the ice maker (81, FIG. 2) is in the storage compartment (20, FIG. 2) in order to provide an icemaker location enabling a gravity aided distribution of ice from the icemaker to the dispenser in the door.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim, to place the ice maker in the storage compartment, as taught by Jeong, in order to provide an icemaker location enabling a gravity aided distribution of ice from the icemaker to the dispenser in the door.
	In reference to claim 8, Kim and Jeong teach the system as explained in the rejection of claim 1, and Kim additionally teaches wherein the hose guide (145, FIG. 3) is fixed (via door 121, FIG. 3) to the dispenser (123, FIG. 3).
In reference to claim 10, Kim and Jeong teach the system as explained in the rejection of claim 1, and Kim additionally teaches wherein the door (121, FIG. 3) includes an insulating material (par 0082) surrounding the hose guide (145, FIG. 3-8).
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2-7, 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
12/17/2022